Citation Nr: 1742147	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  08-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for instability of the right knee.

2.  Entitlement to a compensable evaluation for instability of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for right knee limitation of motion.

4.  Entitlement to an evaluation in excess of 10 percent for left knee limitation of motion.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In January 2011 and October 2014, the Board remanded the appeal for additional evidentiary development.

The issues of entitlement to an evaluation in excess of 10 percent for right and left knee limitation of motion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran (appellant) served on active duty from July 1972 to July 1992.

2.  On September 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he seeks to withdraw his appeal of the claims for entitlement to a compensable evaluation for right and left knee instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to entitlement to a compensable evaluation for right knee instability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal as to entitlement to a compensable evaluation for left knee instability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of the claims for increase for bilateral knee instability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See VA Form 21-4138 (September 24, 2016).  Accordingly, the Board does not have jurisdiction to review the appeal of those matters and the appeal of those matters is dismissed.



ORDER

The appeal of entitlement to a compensable evaluation for right knee instability is dismissed.

The appeal of entitlement to a compensable evaluation for left knee instability is dismissed.


REMAND

Although the Veteran withdrew his appeal of the claims for increase for bilateral knee instability, the claims for increase based on limitation of motion of the right and left knee remain in appeal status.

In view of a recent decision of the Court of Appeals for Veterans Claims (Court), remand is necessary.  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the most recent report of VA examination does not reflect the necessary testing or findings.  Therefore, remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

2.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of the knees to ascertain the severity of his service-connected bilateral knee disability using the most recent Disability Benefits Questionnaire for Knee and Lower Leg Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the right knee and left knee.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


